Territory of Michigan] County of Wayne ss 1 ]
Supreme Court of said Territory—
Of the term of September in the year eighteen hundred & twenty three
Johnsy McCarthy and David C McKinstry, together with one Jacob Smith (who has died during the pendency of this suit,) were summoned to answer Joseph Cam-pau Administrator on the Estate of Dennis Campau, deceased, of a plea, that they render to the said Joseph Administrator aforesaid, the sum of six hundred and forty six Dollars, forty six and one half cents, lawful money of the United States of America, which they the said Johnsy and David C, (together with the said Jacob now deceased) owe, to and unjustly detain from the said Joseph Administrator aforesaid. And thereupon the said Joseph Campau Administrator aforesaid, by Alexander D Fraser his Attorney, complains, For that whereas the said Johnsy McCarthy and David C McKinstry, (together with the said Jacob Smith deceased, and in the life-time of said Jacob) heretofore, towit: on the twenty second day of July in the year of our Lord one thousand Eight hundred & twenty two, at Detroit, towit, in the County of Wayne aforesaid, and within the Jurisdiction of this Court, by their certain writing obligatory, sealed with their respective seals, & now shewn to the Court here, the date whereof is the day and year aforesaid, acknowledged themselves to be held and firmly bound, unto the said Joseph Administrator as aforesaid in the said sum of six hundred and forty six Dollars, forty six and one half cents, above demanded, to be paid to the said Joseph Administrator as aforesaid, when they the said Johnsy and David C and Jacob should be thereunto afterwards requested, yet the saids Johnsy M°Carthy and David C McKinstry and Jacob Smith (in the life time of the said Jacob) and the saids Johnsy and David C have not nor hath either of them paid the said sum of money above demanded, or any part thereof to the said Joseph Administrator as aforesaid altho often requested so to do, but to pay the same or any part thereof, to the said Joseph Administrator as aforesaid the said Johnsy McCarthy and David C M°Kinstry and Jacob Smith (in the life-time of the said Jacob) wholly neglected and refused, & the saids Johnsy and David C ever since the death of the said Jacob, have hitherto wholly refused and still refuse, so to *420do, towit at the County of Wayne aforesaid, to the damage of the said Joseph Administrator as aforesaid of one thousand Dollars, and therefore he brings his suit &c.
Alex. D Fraser
Atto for plff
Joseph Campau Administrator as aforesaid puts in his place Alexder D Fraser his Attorney to prosecute this suit.